JUNIOR CONVERTIBLE NOTE
 
$740,000.00                                                    Houston,
Texas                                                     August 21, 2008
 
FOR VALUE RECEIVED, the undersigned, REMOTE KNOWLEDGE, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of ____________
(“Lender”), at its designated office, in lawful money of the United States of
America, the principal sum of _________________________, or such lesser amount
as is advanced hereunder, together with interest thereon at the rate set forth
below.
 
1. (a) All principal outstanding under this Note from and after the date of this
Note shall bear interest prior to maturity at a rate equal to the lesser of (i)
the Maximum Rate and (ii) twelve percent (12%) per annum.
 
      (b) If an Event of Default has occurred all principal outstanding under
this Note shall bear interest at the lesser of (i) the Maximum Rate and (ii)
eighteen percent (18%) per annum.
 
2. Interest on the indebtedness evidenced by this Note shall be computed on the
basis of a year of 360 days and the actual number of days elapsed (including the
first day but excluding the last day) unless such calculation would result in a
usurious rate in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.
 
3. Principal of and interest on this Note shall be due and payable on the
Maturity Date except as otherwise provided herein.
 
4. Lender agrees to fund this Note to Borrower in accordance with the express
terms hereof in one or more advances.  Borrower may not reborrow any portion of
this Note which is repaid hereunder.
 
5. This Note is issued pursuant to the terms of the Credit Agreement (as
hereinafter defined) and is entitled to the benefits of the Credit Agreement.
 
6. (a)           At any time and from time to time, Lender may elect, upon not
less than seventy-five (75) days notice to Borrower, at its sole discretion, by
written notice to Borrower, to convert or exchange all or any part of the
amounts outstanding under this Note and any accrued and unpaid interest thereon
into Borrower common stock (“Conversion Interests”) as reflected below.  Each
$0.04 of the outstanding balance of this Note (the “Conversion Price”) may be
converted into or exchanged for one (1) share of Borrower common stock based on
62,500,000 outstanding shares of Borrower stock (the “Common Stock”) on a fully
diluted basis.
 
The Conversion Price shall be subject to adjustment from time to time as
hereinafter provided in order to prevent the dilution of Lender’s right to
acquire shares of Borrower’s Common Stock hereunder.  Upon each adjustment of
the Conversion Price, Lender shall thereafter be entitled to acquire, at the
Conversion Price resulting from such adjustment, the number of shares of the
Common Stock obtained by multiplying the Conversion Price in effect immediately
prior to such adjustment by the number of shares of Common Stock purchasable
pursuant hereto immediately prior to such adjustment and dividing the product
thereof by the Conversion Price resulting from such adjustment.
 
 
1

--------------------------------------------------------------------------------

 
The Conversion Price shall be subject to adjustment from time to time as
follows:
 
(i)  
Stock Splits and Combinations. If Borrower effects a subdivision of the Common
Stock, the Conversion Price in effect immediately before such subdivision shall
be proportionately decreased.  If Borrower shall at any time or from time to
time after the date hereof combine the Common Stock into a smaller number of
shares, the Conversion Price in effect immediately before such combination shall
be proportionately increased.

 
(ii)  
Common Stock Dividends and Distributions. If Borrower makes a dividend or other
distribution payable in additional shares of Common Stock, in each such event,
the Conversion Price shall be decreased by multiplying the Conversion Price then
in effect by a fraction, the numerator of which is the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance and the denominator of which is the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance plus
the number of shares of Common Stock issuable in payment of such dividend or
distribution.

 
(iii)  
Capital Reorganizations. If there is a capital reorganization of Common Stock,
provision shall be made so that Lender shall thereafter be entitled to receive
upon the exercise hereof the number of shares of Common Stock deliverable upon
exercise immediately prior to such event would have been entitled as a result of
such capital reorganization.

 
(iv)  
Other Adjustment.  In the event of any other event or circumstance which results
in any increase in or other change to the issued and outstanding shares of the
Common Stock of the Borrower from and after the date hereof, including without
limitation, any public or private offering of securities by the Borrower and any
issuance of securities in connection with any merger, acquisition, disposition
or other similar transaction, such that Lender’s right to acquire such shares of
Common Stock will be diluted as a percentage of Borrower’s outstanding shares of
Common Stock following such event or circumstance, the Conversion Price shall be
adjusted as necessary in order to prevent any such dilution.

 
Notwithstanding the foregoing, no adjustment in the Conversion Price shall be
made in connection with or as a result of any dilutive issuance of common shares
related to a compensatory issuance of common shares to the employees or
directors of Borrower as approved by Borrower’s board of directors.
 
All election notices, once given by the Lender, shall be revocable until the
date ten (10) days prior to the date the election is effected.  Borrower hereby
agrees to take all action and to execute, deliver and file such documents or
instruments, including, without limitation, amendments to its charter and
constituent documents, as may be required in order to give effect to Lender’s
conversion rights under this paragraph.
 
 
2

--------------------------------------------------------------------------------

 
(b) To the extent of Borrower’s delivery to the Lender of the number of
Conversion Interests into which this Note, whether in whole or in part, is
convertible pursuant to the election made above (together with the cash payment
in lieu of any fractional share of Conversion Interests as contemplated below),
such delivery will be deemed to satisfy Borrower’s obligation to pay the
principal amount of this Note and the accrued and unpaid interest.  At
Borrower’s option, all the accrued and unpaid interest related to any such
converted principal amount shall be payable in cash by Borrower in lieu of any
Conversion Interests.
 
(c) No conversion shall result in the issuance of fractional shares of
Conversion Interests.  If Lender would otherwise be entitled to a fractional
share, then Borrower shall pay to the Lender an amount equal to the conversion
value of such fractional share unless the Lender has elected to maintain its
commitment under this Note.
 
(d) Upon any conversion of this Note into Conversion Interests, Borrower shall,
at its expense, deliver to Lender as soon as practicable a certificate
representing the number of Conversion Interests to which Lender is entitled as
provided in paragraph (a) above at which time Lender shall surrender this Note
to Borrower if all the outstanding principal hereof and accrued interest thereon
is being converted or exchanged.  In the event Lender elects to convert or
exchange less than all of the outstanding principal of and accrued interest on
this Note, the unconverted portion of such principal and interest shall remain
outstanding and Borrower shall promptly issue a replacement promissory note
evidencing such outstanding amount in exchange for the Note.  Irrespective of
the date of issuance and delivery of any certificates with respect thereto,
shares or units of Conversion Interests purchased by conversion as provided
herein shall be, and deemed to be, issued to Lender as the record owner of such
shares as of the close of business on the date on which this Note shall have
been surrendered as aforesaid.
 
(e) Borrower, upon conversion of this Note, covenants that all shares or units
of Conversion Interests that may be issued upon conversion of this Note will,
upon issuance thereof, be validly issued, fully paid and nonassessable and free
from all preemptive rights, taxes, liens and charges in respect of the issue
thereof.  Issuance of certificates for Conversion Interests upon the conversion
provided herein shall be made without charge to Lender for any issue or transfer
tax or other incidental expense in respect of the issuance of such certificate,
all of which taxes and expenses shall be paid by Borrower, and such certificates
shall be issued in the name of Lender.
 
(f) Lender acknowledges that this Note does not entitle Lender, by virtue solely
of this Note, to any voting rights or other rights as a holder of any Conversion
Interests of Borrower prior to the conversion provided for herein.
 
(g) Borrower covenants that its issuance of this Note shall constitute full
authority to its officers who are charged with the duty of executing
certificates to execute and issue the necessary certificates for shares or units
of Conversion Interests upon the conversion of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(h) Conversions are subject to a $200,000.00 minimum conversion amount in the
aggregate for this Note and all other Junior Convertible Notes outstanding under
the Credit Agreement (or such lesser amount as may be outstanding under this
Note and all other Junior Convertible Notes outstanding under the Credit
Agreement.)
 
7. As used in this Note, the following terms shall have the respective meanings
indicated below:
 
“Business Day” means any day on which commercial banks are not authorized or
required to close in Houston, Texas.
 
“Cash Flow” means Cash Flow From Operating Activities, as such term is defined
by Statement of Financial Accounting Standards No. 95.
 
“Credit Agreement” means that certain Credit Agreement dated as of even date
herewith among Borrower, Muragai LLC, a Delaware limited liability company (the
“Lender Representative”), as Lender Representative and as a Lender, and, the
other Lenders a party thereto (collectively, the “Lenders”), as the same may be
amended, modified, restated and/or supplemented from time to time.
 
“Event of Default” has the meaning set forth in the Credit Agreement.
 
“Junior Convertible Notes” means the Notes (as defined in the Credit Agreement).
 
“Lender Representative” has the meaning set forth in the Credit Agreement.
 
“Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law or otherwise.
 
“Loan Documents” means the Credit Agreement, this Note and all security
agreements, deeds of trust, pledge agreements, assignments, letters of credit,
guaranties, certificates and other instruments, documents, and agreements, if
any, executed and delivered pursuant to or in connection with this Note, as such
instruments, documents, and agreements may be amended, modified, renewed,
extended, or supplemented from time to time.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Borrower and its
subsidiaries, taken as a whole, (b) the ability of Borrower to pay the
Obligations or the ability of Borrower or any Guarantor to perform its
respective obligations under this Note or any of the other Loan Documents or (c)
the validity or enforceability of this Note or any of the other Loan Documents,
or the rights or remedies of Lender hereunder or thereunder.
 
“Maturity Date” means August 21, 2013.
 
 
4

--------------------------------------------------------------------------------

 
“Maximum Rate” means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including Chapter 303 of the Texas Finance Code (the
“Code”) (and as the same may be incorporated by reference in other Texas
statutes).  To the extent that Chapter 303 of the Code is relevant to any holder
of this Note for the purposes of determining the Maximum Rate, each such holder
elects to determine such applicable legal rate pursuant to the “weekly ceiling,”
from time to time in effect, as referred to and defined in Chapter 303 of the
Code; subject, however, to the limitations on such applicable ceiling referred
to and defined in the Code, and further subject to any right such holder may
have subsequently, under applicable law, to change the method of determining the
Maximum Rate.
 
“Obligations” means (a) all obligations, indebtedness and liabilities of
Borrower to Lender, now existing or hereafter arising, including, without
limitation, the obligations, indebtedness and liabilities of Borrower under the
Credit Agreement, this Note and the other Loan Documents, and (b) all interest
accruing thereon and all attorneys’ fees and other expenses incurred in the
enforcement or collection thereof.
 
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, governmental authority,
or other entity.
 
8. Borrower may prepay this Note, in whole or in part, without premium or
penalty, subject to a $500,000.00 minimum prepayment amount in the aggregate for
this Note and all other Junior Convertible Notes outstanding under the Credit
Agreement (or such lesser amount as may be outstanding in the aggregate under
this Note and all other Junior Convertible Notes outstanding under the Credit
Agreement) upon the later of, and at any time after the later of, (a) thirty-six
(36) months after the date hereof or (b) the achievement by Borrower of positive
Cash Flow for three (3) consecutive fiscal quarters.  Prior to any such
prepayment Borrower shall give Lender written notice thereof, and Lender shall
have thirty (30) days thereafter to convert in accordance with the terms hereof
and the Credit Agreement all or any portion of this Note prior to such
prepayment.  Any prepayment shall include the payment of all accrued unpaid
interest under this Note through the date of any such prepayment.
 
9. Borrower shall make a mandatory prepayment on this Note from time to time at
the demand of the Lender Representative stating that Lenders holding at least
fifty-one percent (51%) of the outstanding Obligations have elected to cause
Borrower to prepay the Obligations in whole or in part in an amount reasonably
determined by Lender Representative (given Borrower’s then available funds) at
any time after Borrower has achieved positive Cash Flow for three (3)
consecutive fiscal quarters.
 
10. Borrower shall make a mandatory payment of interest due under this Note from
time to time at the demand of Lender Representative in an amount reasonably
determined by the Lender Representative (given Borrower’s then available funds)
at any time after Borrower has achieved positive Cash Flow for at least one
fiscal quarter.
 
11. At all times while this Note or any part thereof remains outstanding,
Borrower will maintain sufficient duly authorized and unissued common shares as
may be necessary to permit Lender to effect the conversion of the entire
principal balance hereof and accrued interest hereon.
 
 
5

--------------------------------------------------------------------------------

 
12. All notices and other communications provided for in this Note and the other
Loan Documents shall be given as provided in the Credit Agreement.
 
13. Notwithstanding anything to the contrary contained herein, no provision of
this Note shall require the payment or permit the collection of interest in
excess of the Maximum Rate.  If any excess of interest in such respect is herein
provided for, or shall be adjudicated to be so provided, in this Note or
otherwise in connection with this loan transaction, the provisions of this
paragraph shall govern and prevail, and neither Borrower nor the sureties,
guarantors, successors or assigns of Borrower shall be obligated to pay the
excess amount of such interest, or any other excess sum paid for the use,
forbearance or detention of sums loaned pursuant hereto.  If for any reason
interest in excess of the Maximum Rate shall be deemed charged, required or
permitted by any court of competent jurisdiction, any such excess shall be
applied as a payment and reduction of the principal of indebtedness evidenced by
this Note; and, if the principal amount hereof has been paid in full, any
remaining excess shall forthwith be paid to Borrower.  In determining whether or
not the interest paid or payable exceeds the Maximum Rate, Borrower and Lender
shall, to the extent permitted by applicable law, (a) characterize any
non-principal payment as an expense, fee, or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by this Note so that the interest for the entire term does not exceed the
Maximum Rate.
 
14. Upon the occurrence of any Event of Default, Lender Representative may, at
its option, (a) declare the entire unpaid principal of and accrued interest on
this Note immediately due and payable without notice, demand, presentment,
notice of acceleration, notice of intent to accelerate, notice of intent to
demand or other formalities of any kind, all of which are hereby waived, and
upon such declaration, the same shall become and shall be immediately due and
payable, and (b) exercise its rights and remedies as provided in the Credit
Agreement and the other Loan Documents.
 
15. Borrower hereby agrees to pay Lender on demand all reasonable costs and
expenses incurred by Lender in connection with the enforcement of this Note or
any other Loan Document, including, without limitation, the reasonable fees and
expenses of Lender’s legal counsel and (c) all other reasonable costs and
expenses incurred by Lender in connection with this Note or any other Loan
Document.
 
16. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  THIS NOTE IS PERFORMABLE IN HARRIS COUNTY, TEXAS.  ANY ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS NOTE OR ANY LOAN DOCUMENT SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT IN HARRIS COUNTY, TEXAS, AND BORROWER
HEREBY SUBMITS TO THE JURISDICTION OF SUCH COURTS.
 
17. Borrower and each surety, guarantor, endorser, and other party ever liable
for payment of any sums of money payable on this Note jointly and severally
waive notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions without notice for any
period or periods of time and partial payments, before or after maturity, and
any impairment of any collateral securing this Note, all without prejudice to
the holder.  The holder shall similarly have the right to deal in any way, at
any time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to grant any other indulgences or forbearances whatsoever,
without notice to any other party and without in any way affecting the personal
liability of any party hereunder.
 
 
6

--------------------------------------------------------------------------------

 
18. THIS NOTE, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL,
ENTIRE AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF BORROWER AND LENDER.  THERE ARE NO ORAL AGREEMENTS BETWEEN BORROWER AND
LENDER.
 


 


 
[Remainder of Page Intentionally Left Blank]
 

 
7

--------------------------------------------------------------------------------

 



REMOTE KNOWLDEGE, INC.,
a Delaware corporation




By:           
Randy S. Bayne, President






















 
















[SIGNATURE PAGE TO JUNIOR CONVERTIBLE NOTE _____________]